Citation Nr: 0911874	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-38 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for atypical chest pains 
with ectopic palpitations diagnosed as premature contractions 
(PVCs), including as an undiagnosed illness as the result of 
active service in the southwest Asia theater of operations 
(SWA TO).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to August 
1981, and from October 2001 to May 2004.  She had service in 
the reserves and National Guard, but periods of active duty 
for training have not been verified.  Discharge documents 
reflect that she served in the southwest Asia theater of 
operations from May 2003 to December 2003.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, in which service connection for atypical 
chest pains with ectopic palpitations was denied.

The Veteran testified before the undersigned Veterans Law 
Judge in October 2008.  A transcript of the hearing is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a 
atypical chest pains with ectopic palpitations diagnosed as 
PVCs.

The Veteran and her representative testified in October 2008 
that she first manifested symptoms of chest pain, 
palpitations, and arrhythmia while on active service in 
Kuwait, and that these symptoms persist to the present.  She 
is prescribed two medications to control the chest pain and 
PVCs.  However, no one has been able to tell her what is 
causing the condition.  

During the hearing, the Veteran testified that she was 
scheduled for additional tests by her private cardiologist.  
She and her representative stated they would attempt to 
obtain an opinion from the private treating physician, and 
the record was left open for 60 days to allow that.  After 
the hearing, the Veteran requested a 30 day extension, 
explaining that her private opinion was still working on 
determining a diagnosis.  The additional time was allowed 
but, unfortunately, no evidence has been received to date.

The Veteran's representative further requested consideration 
of the condition under the criteria governing undiagnosed 
illnesses as the result of service in the southwest Asia 
theater of operations.

Service medical records corroborate the Veteran's testimony 
that she manifested symptoms of chest pain during active 
service in Kuwait.  Subsequent testing found abnormal 
echocardiogram (EKG), PVCs, and low ejection fraction.  She 
was diagnosed with atypical chest pain with normal coronary 
arteries, and palpitations.  She was prescribed Coreg for the 
palpitations and ejection fraction, and Imipramine for chest 
pain.  Her report of medical examination at discharge shows 
irregular heart rate with PVCs on EKG and sinus brachycardia.

The most recent VA examination of record is dated in March 
2005.  Given this, the Veteran's testimony, and the fact that 
there are outstanding private medical records, the Board 
finds that additional VA examination is required to determine 
the nature, extent, and etiology of the manifested heart 
condition.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the Veteran to identify any and 
all private treating health care 
professionals who have treated her for 
her claimed heart condition since her 
discharge from active service.  Ensure 
that all VA and non-VA post-service 
treatment records identified by the 
Veteran have been obtained.  

Perform any and all follow-up as 
necessary, and document negative results.

2.  After completion of the above, 
schedule the Veteran for examination by 
the appropriate medical professional to 
determine the nature, extent, and 
etiology of any heart pathology.  All 
indicated tests and studies should be 
performed.  The claims folder, including 
all newly obtained evidence, a copy of 
this remand, and the October 2008 
transcripts must be sent to the examiner 
for review in conjunction with the 
examination.

If any heart pathology is diagnosed, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any such diagnosed heart condition 
had its onset during the Veteran's active 
service or is the result of active 
service or any incident thereof.

If a condition is found that does not 
have a diagnosis (i.e., the atypical 
chest pain, PVCs, low ejection fraction, 
or other abnormalities), the examiner is 
requested to so identify the 
symptomatology and provide an opinion as 
to whether it is at least as likely as 
not that such undiagnosed pathology had 
its onset during the Veteran's active 
service in southwest Asia or is in any 
way the result of her service in 
southwest Asia.

All opinions expressed must be supported 
by complete rationale.

3.  After undertaking any other 
development deemed essential, 
readjudicate the Veteran's claims for 
atypical chest pains with ectopic 
palpitations diagnosed as PVCs, including 
as an undiagnosed illness as the result 
of active service in the southwest Asia 
theater of operations with application of 
all appropriate laws and regulations 
including those governing the 
adjudication of claims for undiagnosed 
illness claims arising from service in 
southwest Asia, and consideration of any 
additional information obtained as a 
result of this remand.  If any decision 
remains adverse to the Veteran, furnish 
her and her representative with a 
supplemental statement of the case and 
afford a reasonable period of time within 
which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no 
action until she is so informed.  The Veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West,  12 Vet. App. 369 
(1999).  The Veteran is advised that failure to appear for 
any scheduled VA examinations without good cause could result 
in the denial of her claim.  38 C.F.R. § 3.655.  See Connolly 
v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' 
Appeals is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).




